MEMORANDUM ***
The Clerk shall file the response to the order to show cause, received on September 12, 2007.
We have reviewed the record and the response to the court’s July 26, 2007 order to show cause. To the extent petitioner challenges the discretionary denial of his application for cancellation of removal pursuant to 8 U.S.C. § 1229b(a), petitioner has failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over the petition. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, the court sua sponte dismisses this petition for review for lack of jurisdiction with respect to the denial of cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
We also conclude that the Board of Immigration Appeals did not abuse its discretion in denying petitioner’s motion to remand to apply for asylum because petitioner failed to establish prima facie eligibility for that form of relief. See 8 C.F.R. *795§ 1003.2(c); Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003); Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003). Accordingly, this petition is denied in part because the questions raised by this petition for review with respect to the denial of petitioner’s request for remand are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot.
PETITION FOR REVIEW DISMISSED in part, DENIED in part.

 pjjjg disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.